Citation Nr: 1645712	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-17 733	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to increased ratings for lumbosacral spine myositis and degenerative disc disease, currently rated as 20 percent disabling prior to May 12, 2014, and 40 percent disabling therefrom.

2.  Entitlement to an increased rating for cervical spine myositis and degenerative disc disease, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for chronic persistent hepatitis, currently rated as 30 percent disabling.

4.  Entitlement to a compensable rating for scar of the left thumb.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to December 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The July 2010 rating decision also denied the Veteran's claim for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. The Veteran timely filed a notice of disagreement and a substantive appeal as to that denial.  However, a July 2014 rating decision granted entitlement to a TDIU.  As this represents a total grant of the benefit sought on appeal with respect to that issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In October 2012, prior to certification of the appeal to the Board, the Veteran submitted a statement indicating that a recent VA decision satisfied his appeal for increased ratings for his service-connected left knee disability.  Therefore, the appeal for increased ratings for the service-connected left knee disability has been satisfied and is not before the Board at this time.  See 38 C.F.R. § 20.204 (2015).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1975 to December 1985.

2.  On February 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant has asked that this appeal be withdrawn.  See VA Form 21-4138, Statement in Support of Claim, received on February 29, 2016.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


